Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 1 of 13




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO
                                       Judge Christine M. Arguello


   Civil Action No. 19-cv-01662-CMA-KLM

   THE INTEGRATED ASSOCIATES OF DENVER, INC., and
   THE INTEGRATED ASSOCIATES, INC.,

              Petitioners,

   v.

   RYAN B. POPE,

              Respondent.


                                                        ORDER


              This Matter is before the Court on Petitioners’ Motion for Reconsideration (Doc. #

   39) and Respondent’s Motion for Award of Attorney Fees (Doc. # 40). For the following

   reasons, Petitioners’ Motion for Reconsideration is granted to the extent it requests

   clarification as to whom the fee award applies. The Motion is denied to the extent it

   seeks to vacate the attorney fee award against Petitioners’ counsel. Respondent’s

   Motion for Award of Attorney fees is granted.

                                              I.       BACKGROUND

              This is essentially an appeal of an arbitration order. Petitioner, The Integrated

   Associates, Inc. (“TIA”), is a California-based recruiting and staffing agency. 1 (Doc. #

   13, p. 2). Respondent, Ryan Pope, was the regional director of TIA’s Denver office.


   1
       For purposes of this Order, Petitioners are referred to collectively as “TIA” or “Petitioner.”

                                                            1
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 2 of 13




   (Doc. # 13, p. 2). After Pope was fired in 2016, he sued TIA in Colorado state court,

   alleging, among other things, wrongful termination and breach of contract. (See Case

   No. 1:16-cv-02588-JLK (D. Colo.); see also Doc. # 13).

          TIA removed the action to federal court and moved to compel arbitration. Pope v.

   Integrated Associates of Denver, Inc., No. 1:16-cv-02588-JLK, 2017 WL 4857407 (D.

   Colo., April 21, 2017). Judge Kane granted the motion to compel arbitration, (1:16-cv-

   02588-JLK, Doc. # 25), and an arbitrator eventually awarded Pope roughly $145,000 in

   damages. (Doc. # 29-1, p. 19).

          TIA then moved to vacate the arbitration award, arguing that the arbitrator had

   committed several legal errors during the arbitration. (Doc. # 13). Pope responded that

   TIA had failed to identify any legitimate basis for overturning the arbitration award, and

   he requested fees incurred in defending TIA’s Motion to Vacate pursuant to 28 U.S.C. §

   1927. (Doc. # 29). This Court denied the motion to vacate in a written order and granted

   Pope’s request for attorney fees. (Doc. # 38). The Court directed Pope to file a separate

   motion for attorney fees specifying the amount of fees he was seeking. (Doc. # 38).

          TIA now asks the Court to reconsider its decision to award fees, (Doc. # 39), and

   Pope requests a fee award in the amount of $20,511.50. (Docs. ## 40, 53).

                                       II.    ANALYSIS

   A.     MOTION FOR RECONSIDERATION

          TIA argues that this Court should reconsider its decision to award fees

   “[b]ecause 28 U.S.C. § 1927 does not provide a basis for awarding fees against

   Petitioners and because Respondent has not asserted specific and accurate instances


                                                2
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 3 of 13




   of misconduct by Petitioners’ counsel to support an award of fees against her,

   personally.” (Doc. # 39, ¶ 10). The Court agrees that 28 U.S.C. § 1927 provides for an

   award of fees against an attorney rather than against a party. The Court disagrees,

   however, that TIA’s attorney’s (“Counsel”) conduct does not support an award of fees.

          Courts “have repeatedly expressed [] concern with the unnecessary burdens,

   both on the courts and on those who petition them, that result from unreasonable,

   irresponsible and vexatious conduct of attorneys as well as parties.” Braley v. Campbell,

   832 F.2d 1504, 1512 (10th Cir. 1987). To minimize these burdens, federal courts are

   endowed with both inherent and statutory authority to award fees against an attorney

   whose litigation conduct is unreasonable. Id. “The power to assess costs, expenses,

   and attorney’s fees against an attorney . . . is an essential tool to protect both litigants

   and the ability of the federal courts to decide cases expeditiously and fairly.” Id.

   Therefore, “Any attorney . . . who so multiplies the proceedings in any case

   unreasonably and vexatiously may be required by the court to satisfy personally the

   excess costs, expenses, and attorneys' fees reasonably incurred because of such

   conduct.” 28 U.S.C. § 1927.

          The purpose of § 1927, however, is not to “dampen the legitimate zeal of an

   attorney representing [her] client.” Braley, 832 F. 2d at 1512. Rather, § 1927 serves as

   “an incentive for attorneys to regularly re-evaluate the merits of their claims and to avoid

   prolonging meritless claims.” Steinert v. Winn, 440 F.3d 1214, 1224 (10th Cir., 2006);

   see also Hamilton v. Boise Cascade Exp., 519 F.3d 1197, 1205 (10th Cir. 2008) (“[T]he

   text of § 1927, unlike that of Rule 11, indicates a purpose to compensate victims of


                                                 3
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 4 of 13




   abusive litigation practices, not to deter and punish offenders.”). Therefore, the “power to

   assess costs against an attorney under § 1927 . . . is a power that must be strictly

   construed.” Braley 832 F.2d at 1512. Courts should sanction only that conduct which,

   “viewed objectively, manifests either intentional or reckless disregard of the attorney’s

   duties to the court[.]” Hamilton, 519 F.3d at 1202 (quoting Braley, 832 F.2d at 1512). An

   award under § 1927 is also appropriate when “an attorney acts recklessly or with

   indifference to the law; is cavalier or bent on misleading the court; intentionally acts

   without a plausible basis; or when the entire course of the proceedings is unwarranted.”

   Eberly v. Manning, 258 F. App’x 224, 227 (10th Cir. 2007); see also United States v.

   Lain, 640 F.3d 1134, 1137 (10th Cir. 2011) (“vexatious” means “without reasonable or

   probable cause or excuse; harassing; annoying.”) (quoting Black’s Law Dictionary 1596

   (8th ed. 2004)). Further, § 1927 sanctions may be awarded against attorneys who

   “repeatedly attempt to litigate matters that have been decided or who continue to pursue

   claims that are no longer reasonable.” Sangui Biotech Intern., Inc. v. Kappes, 179 F.

   Supp. 2d 1240, 1243-44 (D. Colo. 2002). Applying this standard to the facts of this case,

   the Court concludes § 1927 sanctions are appropriate.

          First, the Court finds that § 1927 sanctions are warranted because Counsel had

   no plausible basis to challenge the outcome of the arbitration. Eberly 258 F. App’x at

   227. Counsel’s motion to vacate the arbitration award was, in essence, an appeal of the

   arbitration award. Counsel argued that the arbitrator had made erroneous rulings on

   evidentiary matters, discovery disputes, and damages calculations, and it asked this

   Court to revisit those rulings. (See Doc. # 13, pp. 4-5). This Court, however, “does not sit


                                                 4
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 5 of 13




   to hear claims of factual or legal error by an arbitrator as if it were an appellate court

   reviewing a lower court’s decision.” Morrill v. G.A. Mktg., Inc., No. 04-cv-01744, 2006

   WL 2038419, at *1 (D. Colo. July 18, 2006) (unpublished) (citing United Paperworkers

   Intern. Union v. Misco, Inc., 484 U.S. 29, 37-38 (1987)). Rather, this Court’s ability to

   review an arbitration award is extremely limited. See, e.g. ARW Expl. Corp. v.

   Aguirre, 45 F.3d 1455, 1462 (10th Cir.1995) (“[T]he standard of review of arbitral

   awards is among the narrowest known to law.” (Quotation omitted)). “A court may only

   vacate an arbitration award for reasons enumerated in the Federal Arbitration Act” – see

   9 U.S.C. § 10(a) – or for “a handful of judicially created reasons.” Denver & Rio Grande

   W. R. Co. v. Union Pac. R. Co., 119 F.3d 847, 849 (10th Cir. 1997). Specifically, the

   Court can overturn an arbitration award only “(1) where the award was procured by

   corruption, fraud or undue means; (2) where there was evident partiality or corruption in

   the arbitrators . . . ; (3) where the arbitrators were guilty of misconduct . . . ; (4) where

   the arbitrators exceeded their powers,” or where the arbitrator did not conduct a

   fundamentally fair hearing. 9 U.S.C. § 10(a); Denver & Rio Grande W. R. Co., 119 F.3d

   at 849. None of these grounds were present in this case.

          The Motion to Vacate failed to even allege, let alone prove, any of the grounds

   enumerated in the Federal Arbitration Act for overturning an arbitration award. 2 Rather,

   the Motion argued that TIA had been “deprived . . . of [its] due process rights” and

   “deprived of a fair hearing.” (Doc. # 13, p. 15). These arguments were baseless: the


   2Although TIA alleged “misconduct” by the arbitrator, the alleged “misconduct” was merely the
   arbitrator’s decision to admit and give weight to some of Pope’s evidence; there was no
   colorable claim of true misconduct. (Doc. # 13, pp. 12-13).

                                                  5
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 6 of 13




   record demonstrates that TIA was afforded ample due process. TIA engaged in

   discovery, took depositions, and participated in a three-day arbitration where it

   introduced dozens of exhibits. (See Doc. # 29-1 (arbitration award summarizing

   procedural history)). TIA also proposed findings of facts and conclusions of law (Doc. #

   2-6), and the parties submitted so much post-arbitration briefing that the arbitrator had

   to admonish them that it would “not consider any further motions and/or requests for

   clarification of the Final Award.” (Doc. # 1-2 (emphasis in original)). Although TIA

   disagreed with the arbitrator’s ultimate decision, it has failed to demonstrate any

   colorable basis for claiming that it was deprived of a fair hearing.

          Further, Counsel’s arguments for vacating the arbitration award run counter to

   the representations she made to Judge Kane earlier in this case. When she moved to

   compel arbitration, Counsel argued that this Court lacked jurisdiction to hear Pope’s

   claims, that arbitration was mandatory, and that arbitration was the only forum for

   resolution of this dispute: “this Court lacks subject matter jurisdiction to adjudicate this

   matter as the parties have contractually agreed to use arbitration as the sole means for

   resolution of this matter.” (Case 1:16-cv-02588-JLK, Doc. # 12 (emphasis added)).

   Counsel also argued that the parties were “bound” by the arbitration agreement in his

   employment contract; that they had a “contractual obligation” to arbitrate; and that the

   result of the arbitration would be “binding.” (Case 1:16-cv-02588-JLK, Doc. # 12). “By

   agreeing to arbitrate, a party trades the procedures and opportunity for review of the

   courtroom for the simplicity, informality, and expedition of arbitration.” Gilmer v.

   Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991). In this case, TIA did not merely


                                                 6
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 7 of 13




   agree to arbitration; it insisted upon it. Counsel’s attempt to relitigate the case in this

   Court after insisting that this Court was not a proper forum was reckless and

   unreasonable. See, e.g. Eastman v. Union Pacific R. Co., 493 F.3d 1151, 1156 (parties

   are prohibited from “deliberately changing positions according to the exigencies of the

   moment” in an attempt to gain a litigation advantage) (internal quotations omitted)); see

   also Sangui Biotech Intern., Inc. 179 F. Supp. 2d at 1243-44 (§ 1927 sanctions are

   appropriate against counsel who “repeatedly attempt to litigate matters that have been

   decided or who continue to pursue claims that are no longer reasonable.”)

          Furthermore, TIA’s claims that the arbitration was unfair ring especially hollow

   because TIA drafted the arbitration agreement in question and chose both the rules and

   location of the arbitration. (Doc. # 5-1, section 5; Doc. # 13, p. 3 (noting that the

   arbitration agreement was “presented to Mr. Pope by [TIA]”)). TIA had ample

   opportunity to impose whatever safeguards it believed were necessary to ensure a fair

   proceeding. Counsel’s decision to argue that the arbitration was unfair, after her client

   chose the arbitration forum and selected the arbitration procedures, was unreasonable. 3

          Counsel now argues, however, that her conduct did not warrant an award of

   fees. “Sanctions against an attorney under 28 U.S.C. § 1927,” she argues, “are

   extremely rare, penal, and extraordinary,” and should be awarded only in exceptional

   circumstances. (Doc. # 49, p. 3). The Court disagrees. “The assessment of excess




   3The Court does not mean to suggest that the party who drafted the arbitration or who moves to
   compel arbitration is per se barred from later moving to vacate the outcome of the arbitration.
   There are a number of circumstances which might entitle such a party to seek review of an
   arbitration award in federal court. Those circumstances are just not present in this case.

                                                  7
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 8 of 13




   costs, expenses, or attorney’s fees is a relatively mild sanction[.]” Braley, 832 F.2d at

   1512. The purpose of § 1927 sanctions is not to punish counsel, but to compensate the

   adverse party for having to respond to vexatious arguments: “the text of § 1927, unlike

   that of Rule 11, indicates a purpose to compensate victims of abusive litigation practices,

   not to deter and punish offenders.” Hamilton, 519 F.3d at 1205; see also Auto-Owners

   Ins. Co. v. Summit Park Townhome Ass'n, 886 F.3d 863, 872 (10th Cir. 2018) (§ 1927

   “was designed to compensate victims of abusive litigation practices.”). As discussed

   above, Counsel unreasonably and vexatiously multiplied these proceedings by asserting

   arguments that lacked legal basis, by making conflicting arguments about the binding

   nature of arbitration, and by attempting to relitigate issues that had already been fully

   and fairly resolved through arbitration – a forum that Counsel had insisted upon over

   Pope’s objection. Pope – who had been willing to litigate in federal court in the first place

   – was then obliged to incur additional attorney fees defending the outcome of an

   arbitration that he had opposed in the first place. In fairness, Pope should be

   compensated for those fees.

          Counsel next argues that “Attorney Gokenbach did not have notice that Pope

   sought to hold her personally liable for sanctions.” (Doc. # 49, p. 5). The Court is not

   convinced. After devoting two paragraphs to Pope’s request for § 1927 sanctions in her

   Reply to the Motion to Vacate, Counsel submitted an additional 23 pages of briefing

   dedicated almost exclusively to the issue of § 1927 sanctions. (Docs. ## 39, 49, 50).

   The Court has carefully reviewed Counsel’s briefs and considered each of the




                                                 8
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 9 of 13




   arguments asserted therein. The Court concludes that Counsel has had notice and

   ample opportunity to respond to Pope’s request for fees.

          Counsel also argues that § 1927 sanctions are not appropriate because counsel

   believed “she had a good faith basis for filing the Motion to Vacate the Arbitration

   Award.” (Doc. # 49, p. 6). This argument is unavailing. “[Section] 1927 does not require

   a finding of bad faith.” Hamilton, 519 F.3d at 1202. Rather, “[w]hen dealing with a

   lawyer, the courts ‘are entitled to demand that an attorney exhibit some judgment.’” B.

   Willis, C.P.A., Inc. v. Pub. Serv. Co. of Oklahoma, 511 F. App'x 753, 756 (10th Cir.

   2013) (quoting Hamilton, 519 F.3d at 1202). In this case, such judgment was lacking.

   Counsel first insisted on the necessity of arbitration, proclaiming unequivocally that

   arbitration was the “sole means” for resolving this dispute, before reversing course and

   demanding to be allowed to relitigate the case in federal court without a plausible basis.

   This conduct was unreasonable and warrants sanctions under § 1927.

   B.     POPE’S FEE REQUEST IS REASONABLE

          Having determined that an award of fees is appropriate, the Court must next

   determine an appropriate fee award.

          When evaluating a motion for attorneys’ fees, the Court follows the three-step

   process set forth in Ramos v. Lamm, 713 F.2d 546 (10th Cir. 1983), overruled on other

   grounds by Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 483 U.S. 711

   (1987). The first step is to determine the number of hours reasonably spent by counsel

   for the prevailing party. Malloy v. Monahan, 73 F.3d 1012, 1017 (10th Cir. 1996);

   Ramos, 713 F.2d at 553. The factors considered in a reasonableness determination


                                                9
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 10 of 13




   include: (1) whether the amount of time spent on a particular task appears reasonable in

   light of the complexity of the case, the strategies pursued, and the responses

   necessitated by an opponent's maneuvering; (2) whether the amount of time spent is

   reasonable in relation to counsel's experience; and (3) whether the billing entries are

   sufficiently detailed, showing how much time was allotted to a specific task. Rocky

   Mountain Christian Church v. Bd. of Cty. Comm'rs of Boulder Cty., No. 06-cv-00554,

   2010 WL 3703224, at *2–3 (D. Colo. Sept. 13, 2010).

          Once the Court has determined the number of hours reasonably spent, it must

   then determine a reasonable hourly rate of compensation. Ramos, 713 F.2d at 555. “A

   reasonable rate is the prevailing market rate in the relevant community.” Malloy, 73 F.3d

   at 1018 (citing Blum v. Stenson, 465 U.S. 885, 897 (1984)). The party seeking the

   award has the burden of persuading the court that the hours expended, and the hourly

   rate, are reasonable. Id.

          The third step consists of multiplying the reasonable hourly rate by the number of

   hours reasonably expended to determine the “lodestar” amount. Hensley v. Eckerhart,

   461 U.S. 424, 433 (1983). “[T]rial courts need not, and indeed should not, become

   green eye-shade accountants. The essential goal in shifting fees (to either party) is to

   do rough justice, not to achieve auditing perfection.” Fox v. Vice, 563 U.S.

   826, 838 (2011).

          The Court has reviewed Pope’s attorney invoices, as well as the arguments for

   and against the requested fee, and it concludes that Pope’s fee request is generally

   reasonable.


                                               10
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 11 of 13




          First, the Court finds that the amount of time Pope’s attorneys spent on this

   matter was generally appropriate. Pope’s attorneys spent a total of 62.8 hours doing

   work related to the Motion to Vacate and the Motion for Attorney Fees. (Docs. ## 40,

   53). David Lichtenstein billed for 22.1 hours of work on these matters, and Matt

   Molinaro billed for 40.7 hours. This amount of time is not excessive in light of the detail,

   complexity, and length of the Motion to Vacate and the six separate briefs that were

   filed on the issue of attorney fees. However, TIA’s counsel points out – and Pope’s

   counsel does not dispute – that some of the time entries contained in Pope’s fee

   summary include billing for administrative work and collateral matters. To address this

   issue, Pope proposes excluding these time entries from the fee request, reducing the

   total fee award by $1,179.00 from the total billed amount. The Court agrees that this

   reduction is appropriate. With this reduction in place, the Court concludes that the

   number of hours billed was not excessive. 4

          The Court next finds that the hourly rates charged by Pope’s attorneys are

   reasonable. Pope requests a rate of $475 per hour for David Lichtenstein and $275 per

   hour for Matthew Molinaro. 5 This request is supported by the affidavit of Diane King, a

   seasoned Denver employment lawyer, who avers that these rates are consistent with

   billing standards for this type of work in the Denver market. (Doc. # 40-1). The Court




   4The requested fee amount of $20,511.50 includes this proposed reduction.
   5Mr. Molinaro billed at a rate of $275 per hour in 2019 and $325 per hour in 2020. TIA’s counsel
   objected to the increased rate, but not to Mr. Molinaro’s 2019 rate. In response to the objection,
   Mr. Molinaro reduced his fee request to exclude any amount billed in excess of $275 per hour.

                                                  11
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 12 of 13




   finds that these rates are reasonable in light of counsel’s experience, the complexity of

   the issues, and the prevailing rate for similar work in the Denver market.

            Finally, multiplying the number of hours spent by the hourly rate charged, the

   Court reaches a lodestar fee amount of $21,690.00:


            Attorney             Hourly Rate              Hours Billed               Total Fee

       David Lichtenstein    $475                     22.1                     $10,497.50

       Matt Molinaro         $275                     40.7                     $11,192.50

       TOTAL                                          62.8                     $21,690.00



            Subtracting the agreed-upon reduction of $1,179.00 from this amount, the Court

   arrives at a total fee award of $20,511.00. 6 For the reasons discussed above, the Court

   finds that this is an appropriate fee for the work performed.

                                        III.    CONCLUSION

            For the foregoing reasons, Petitioners’ Motion for Reconsideration (Doc. # 39) is

   GRANTED IN PART and DENIED IN PART. The Motion is GRANTED to the extent it

   requests clarification as to whom the fee award applies, and the Court ORDERS that

   the award applies against Petitioners’ Counsel Jennifer Gokenbach. The Motion is

   DENIED to the extent it seeks to vacate the attorney fee award against Petitioners’

   Counsel. Respondent’s Motion for Attorney Fees (Doc. # 40) is GRANTED. It is


   6 This amount is $0.50 less than the requested fee. It is unclear where the difference arises, but
   the Court finds that this difference is not significant enough to request clarification from counsel
   regarding the fee requested, and that it is reasonable to award the lesser amount.

                                                    12
Case 1:19-cv-01662-CMA-KLM Document 54 Filed 08/16/21 USDC Colorado Page 13 of 13




   ORDERED that Respondent is awarded $20,511.00 as set forth in this Order. The Clerk

   shall enter judgment in favor of Ryan Pope and against Jennifer Gokenbach in the

   amount of $20,511.00.

         DATED: August 16, 2020


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                            13
